Case 20-04019-btf   Doc 43    Filed 12/29/20 Entered 12/29/20 15:32:12    Desc Main
                              Document     Page 1 of 22



                IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF MISSOURI

In re:                                    )
                                          )
David McKinley Clevenger,                 )       Case No. 19-42680
                                          )
                             Debtor.      )       Chapter 13
                                          )
                                          )
Bank Northwest,                           )
                                          )
                             Plaintiff,   )
                                          )
v.                                        )       Adv. No. 20-4019
                                          )
                                          )
David McKinley Clevenger,                 )
                                          )
                             Defendant.   )


                           MEMORANDUM OPINION

      Plaintiff Bank Northwest brings this adversary proceeding under 11 U.S.C.

§§ 523(a)(2)(A), (a)(2)(B), and (a)(6), asking the court to except from discharge the

debt defendant David Clevenger owes it. Bank Northwest alleges David (1) obtained

the debt using false pretenses, a false representation, or actual fraud under

§ 523(a)(2)(A); (2) obtained the debt by intentionally deceiving the bank using a

written, materially false statement respecting an insider’s financial condition that

the bank reasonably relied on under § 523(a)(2)(B); and (3) willfully and maliciously

injured the bank under § 523(a)(6) by transferring a portion of the bank’s collateral

to a relative without notifying the bank or paying it the sale proceeds. David argues

the debt is dischargeable because the bank failed to meet its burden of proof on all

three counts.
Case 20-04019-btf    Doc 43   Filed 12/29/20 Entered 12/29/20 15:32:12       Desc Main
                              Document     Page 2 of 22



      For the reasons explained below, the court determines (1) § 523(a)(2)(A) does

not apply to the factual circumstances of this adversary proceeding; (2) the bank did

not meet its burden to prove all elements of § 523(a)(2)(B); and (3) even if § 523(a)(6)

applies, the bank did not meet its burden to prove all elements of § 523(a)(6). Thus,

the debt David owes the bank is dischargeable.

                                  JURISDICTION

      The court has jurisdiction under 28 U.S.C. §§ 1334 and 157(a). This adversary

proceeding is statutorily core under 28 U.S.C. § 157(b)(2)(I) and is constitutionally

core. The court therefore has the authority to hear this matter and make a final

determination. No party has contested jurisdiction or the court’s authority to make

a final determination.

                                  BACKGROUND

      The court held a trial in this adversary proceeding on September 16, 2020.

Three witnesses testified: (1) David; (2) Clint Mitchell, Executive Vice President at

Bank Northwest; and (3) Jan Wansing, Vice President and Loan Officer at The Bank

of Orrick. The court found Mitchell and Wansing to be forthcoming and credible. But

the court found David to be evasive and not credible, particularly on the key issue of

who owns the equipment listed on the balance sheet.

      During the trial, the court admitted into evidence Plaintiff’s Exhibits 1–26 and

Defendant’s Exhibits A, F, G, and H. The court also took judicial notice of all the

pleadings in this adversary proceeding (20-4019), the underlying chapter 13

bankruptcy case (19-42680), David’s prior chapter 7 bankruptcy case (15-43605), and



                                           2
Case 20-04019-btf    Doc 43   Filed 12/29/20 Entered 12/29/20 15:32:12     Desc Main
                              Document     Page 3 of 22



the adversary proceeding The Bank of Orrick filed against David in that prior case

(16-4031).

      The debt at issue in this adversary proceeding arises from a May 2015 loan in

the original amount of $129,060 that the bank made to David, his son Chance, and

Double C Farms, LLC (an entity David and Chance jointly own). Mitchell testified

that the Clevengers had lost several items of personal property in a fire in mid- to

late-April 2015, and that the bank granted the loan to help the borrowers quickly

purchase replacement equipment in their time of need.

      Prior to granting the loan, Mitchell worked with David and Chance to create a

balance sheet specifying the assets that would serve as collateral for the loan—as was

the bank’s common practice when conducting due diligence on a loan request. Though

he was present at the meeting and helped prepare the balance sheet, David says he

did not review the balance sheet; he “just signed [it].”

      The balance sheet stated that Double C Farms owned twenty-two items of

equipment with a total value of $333,300. Among other assets allegedly belonging to

Double C Farms, the balance sheet listed a John Deere 4450 tractor with an

estimated $30,000 fair market value. The bank ran a UCC-1 search on Double C

Farms with the Missouri Secretary of State and found nothing in the record other

than a purchase money security interest financing statement the bank had filed in

connection with an earlier loan. After the parties executed the May 2015 promissory

note and security agreement, the bank perfected its liens in the equipment by filing

a UCC-1 financing statement with the Missouri Secretary of State listing David,



                                           3
Case 20-04019-btf     Doc 43   Filed 12/29/20 Entered 12/29/20 15:32:12         Desc Main
                               Document     Page 4 of 22



Chance, and Double C Farms as debtors and identifying, among other things, “all

farm equipment” as collateral.1 Mitchell testified that the bank relied on the balance

sheet when it made the loan.

       It appears from the record that the security agreement gave the bank liens in

some of the equipment that the April 2015 fire had previously destroyed.               For

example, the balance sheet lists the following equipment the fire destroyed: a JD 275

disc mower, a JD 568 baler, a Bobcat 753 skidsteer, a Frontier hay tedder, and a

Grass Hopper lawn mower. As the parties likely intended, the borrowers used the

loan proceeds to purchase replacement equipment, then the bank eventually received

the insurance proceeds from the loss of the destroyed equipment and applied the

insurance proceeds to reduce the principal balance on the loan. As a result of this

arrangement, it appears the bank has received payment for its security interest in

the collateral that the April 2015 fire destroyed.

       Double C Farms, David, and Chance defaulted under the terms of the 2015

note and security agreement. The bank subsequently entered into two changes in

terms agreements with them on July 24, 2017, and November 24, 2017.

       But communications between the bank and the borrowers broke down in 2018.

So the bank initiated a collection action against the borrowers in the Circuit Court of

Ray County, Missouri. In April 2019, the Ray County court awarded the bank the

right to possess the equipment securing the loan; a judgment for the value of any


       1  Though the bank did not include the UCC-1 financing statement in the trial
exhibits, the bank previously attached it as an exhibit to the motion for relief from the
automatic stay it filed in the underlying chapter 13 case on November 25, 2019. Case No.
19-42680, ECF No. 16.

                                             4
Case 20-04019-btf    Doc 43    Filed 12/29/20 Entered 12/29/20 15:32:12       Desc Main
                               Document     Page 5 of 22



unreturned equipment; and a $97,111.48 judgment for unpaid principal, accrued

interest, and attorney’s fees and expenses, with interest accruing on the judgment at

21% annually ($44.73 per day).

      The Ray County Sheriff executed on that judgment later in 2019, seizing four

pieces of the equipment and levying against two parcels of real estate. The sheriff

subsequently scheduled an execution sale of the four pieces of equipment and land

for October 28, 2019, and stored the equipment pending the sale.

      Despite numerous attempts, the bank was not able to locate or take possession

of the tractor. On at least one occasion, David thwarted the bank’s collection attempts

by claiming his father, Clarence, owned the tractor.

      One week before the sheriff’s sale, David filed his bankruptcy petition, stopping

the sheriff’s sale. The bank subsequently filed the present complaint objecting to the

dischargeability of David’s debt to it.

      During the trial in this adversary proceeding, Mitchell testified extensively

concerning the 2015 loan, including the bank’s due diligence, the creation of the

balance sheet, and the bank’s reliance on the balance sheet; the subsequent loan

default; and the bank’s efforts to collect on its loan and recover its collateral. Wansing

testified about the lending relationship between David and The Bank of Orrick,

including David’s default on his loan with The Bank of Orrick and the litigation that

ensued after his default. David testified generally about the 2015 loan, the ownership

of the equipment, and the insurance payment for the equipment that the fire

destroyed.



                                            5
Case 20-04019-btf      Doc 43   Filed 12/29/20 Entered 12/29/20 15:32:12   Desc Main
                                Document     Page 6 of 22



      At the conclusion of the evidence, the bank’s counsel summarized the bank’s

contention that David falsely represented that Double C Farms owned the following

specific items of equipment in the balance sheet:

                                                        BALANCE SHEET
                  #        ITEM                                 VALUE
                  3        H&S Hay Rake                         16,800
                  10       JD LGP 650 Bulldozer                 40,000
                  11       JD 4450 Tractor                      30,000
                  15       EZ Trail Bale Trailer                 3,500
                  19       NH Side Rake                            500
                  22       Grass Hopper Lawn Mower               8,000

But at trial, the parties focused on David’s misrepresentation concerning the JD 4450

tractor.

      The court likewise determines David’s representation that Double C Farms

owned the JD 4450 tractor is the only misrepresentation at issue in this adversary

proceeding.

      It appears the bank has a perfected lien in the H&S hay rake, bulldozer, bale

trailer, and NH side rake because David and Double C Farms were both grantors

under the security agreement, and the record reflects that either David or Double C

Farms presently own those four items of equipment. David’s original Schedule A/B

reflects that David owns the H&S hay rake, bulldozer, bale trailer, and NH side rake.

But in the amended schedules, David lists the NH side rake as his and the H&S hay

rake, bulldozer, and bale trailer under the notation that Double C Farms “allegedly

owns assets that were contributed by Debtor and his son Chance Clevenger for its

operations.” Based on this evidence, it appears that either David or Double C Farms

owns the hay rake, bulldozer, bale trailer, and side rake. As discussed above, the


                                           6
Case 20-04019-btf   Doc 43   Filed 12/29/20 Entered 12/29/20 15:32:12     Desc Main
                             Document     Page 7 of 22



bank holds a perfected lien in all equipment that each of David, Chance, and Double

C Farms owns. Consequently, David’s alleged misrepresentation concerning these

four items did not jeopardize the bank’s lien in that equipment.

      David’s alleged misrepresentation concerning the Grass Hopper lawnmower is

also not at issue in this adversary proceeding because the insurance proceeds the

bank received for its value compensated the bank for its interest in the lawnmower.

As discussed above, the lawnmower was among the equipment destroyed in the April

2015 fire for which the bank received the insurance proceeds in accordance with the

parties’ apparent intent at the time of the loan (though David purchased the damaged

lawn mower from the bank and rebuilt it later). Because the insurance proceeds

made the bank whole as to its interest in the lawnmower, David’s representation

concerning the lawnmower did not jeopardize the bank’s security interest.

      David now alleges that his father owned the JD 4450 tractor when the parties

completed the balance sheet. Because the bank took liens on the equipment David

and Double C Farms owned in 2015 but did not take liens on equipment David’s

father owned, David’s alleged misrepresentations on the balance sheet jeopardized

the bank’s lien in the tractor. Consequently, the only real dispute here is whether

David’s alleged misrepresentation about the ownership of the tractor is sufficient to

except from discharge any of David’s debts to the bank.

                                       ANALYSIS

      Generally, after making all required payments under their plans, chapter 13

debtors may receive a discharge. 11 U.S.C. § 1328(a). Section 1328(a), however,



                                          7
Case 20-04019-btf    Doc 43    Filed 12/29/20 Entered 12/29/20 15:32:12      Desc Main
                               Document     Page 8 of 22



incorporates many of the provisions of § 523(a) that except certain debts from the

chapter 13 discharge—including the subsections underlying the first two counts of

the bank’s complaint: §§ 523(a)(2)(A) and (B). But § 1328(a) does not incorporate

§ 523(a)(6), the subsection underlying count three of the bank’s complaint. Because

§ 523(a)(6) may not apply, the court first discusses §§ 523(a)(2)(A) and (B).

      Sections 523(a)(2)(A) and (B) of the Bankruptcy Code except from discharge

“debts arising from various forms of fraud.” Lamar, Archer & Cofrin, LLP v. Appling,

138 S. Ct. 1752, 1758 (2018). Though both subsections govern instances when a

debtor obtains a debt by fraud, §§ (a)(2)(A) and (a)(2)(B) are mutually exclusive. Rose

v. Lauer (In re Lauer), 371 F.3d 406, 413 (8th Cir. 2004). Section 523(a)(2)(B) applies

when a debtor fraudulently obtained a debt using written statements respecting the

debtor’s or an insider’s financial condition. In contrast, § 523(a)(2)(A) applies when a

debtor obtained a debt through fraudulent means other than a statement respecting

the debtor’s or an insider’s financial condition.

      A statement respects someone’s financial condition when the statement

directly relates to and impacts its “aggregate financial condition.” Lamar, 138 S. Ct

at 1761.   Because a statement about a single asset can “help indicate whether

[someone] is . . . able to repay a given debt,” a statement about a single asset may

respect a person’s aggregate financial condition. Id.

      The court determines § 523(a)(2)(B) governs the court’s analysis in this

adversary proceeding because David’s representation that Double C Farms owned

the tractor respected his insider’s financial condition. David owns a 50% membership



                                            8
Case 20-04019-btf    Doc 43   Filed 12/29/20 Entered 12/29/20 15:32:12       Desc Main
                              Document     Page 9 of 22



interest in Double C Farms, so Double C Farms is David’s insider. 11 U.S.C. §§ 101(2)

(defining affiliate), 101(9) (defining corporation), 101(31) (defining insider to include

affiliate); Crocker v. Matthews (In re Matthews), 599 B.R. 838, 863–64 (Bankr. D. Md.

2019) (analyzing statute and determining that debtor’s more than 20% membership

interest in limited liability company made limited liability company an insider);

Sherron Assocs. Loan Fund XXI (Lacey) L.L.C. v. Thomas (In re Parks), 503 B.R. 820,

827–29 (Bankr. W.D. Wash. 2013) (analyzing statute and holding that debtor’s 33%

ownership of limited liability company made limited liability company an insider of

the debtor). David’s statement about the ownership of the tractor impacts Double C

Farms’ aggregate financial condition and therefore respects an insider’s financial

condition. By listing the tractor on Double C Farms’ balance sheet, David provided

the bank with an inaccurate picture of Double C Farms’ ability to repay the debt.

Because David’s representation that Double C Farms owned the tractor is a

statement respecting an insider’s financial condition, § 523(a)(2)(B) applies, but

§ 523(a)(2)(A) does not.

      Because the court determines § 523(a)(2)(A) does not apply to these facts, the

court analyzes only §§ 523(a)(2)(B) and 523(a)(6) below.

I.    11 U.S.C. § 523(a)(2)(B)

      To deny a debtor’s discharge under § 523(a)(2)(B), the court must determine

the debtor obtained a debt using a statement (1) that the debtor made in writing, (2)

that was materially false, (3) that respected the debtor’s or an insider’s financial

condition, (4) on which the creditor reasonably relied, and (5) that the debtor made



                                           9
Case 20-04019-btf   Doc 43    Filed 12/29/20 Entered 12/29/20 15:32:12     Desc Main
                             Document      Page 10 of 22



with intent to deceive. 11 U.S.C. § 523(a)(2)(B). The party objecting to discharge—

in this case, the bank—bears the burden of proving nondischargeability by a

preponderance of the evidence. Grogan v. Garner, 498 U.S. 279, 283–91 (1991).

      A.     David made a written statement when he signed the balance
sheet.

      First, the court must determine whether the debtor made a statement in

writing. To satisfy this element, the plaintiff need not prove the debtor physically

prepared the relevant written statement. Cap. City Bank & Trust v. Kroh (In re

Kroh), 88 B.R. 987, 994 (Bankr. W.D. Mo. 1988). Proof that the debtor wrote, signed,

or adopted and used the written statement satisfies this element. Id.

      Here, the parties agree the balance sheet listing the tractor was a written

statement. Although the bank representative physically prepared the balance sheet,

David was present and participated in the meeting when the bank created it. And by

signing the balance sheet, David adopted it as his statement. He therefore made a

written statement within the meaning of § 523(a)(2)(B). Thus, the bank satisfied the

first element.

     B.     Though David’s written statement was false, it was not
materially false.

      Second, the court must determine whether the debtor’s statement was

materially false. A statement is false if it contains a misrepresentation or has major

omissions. Id. A false statement is material if it “paints a substantially untruthful

picture of the debtor’s financial condition by misrepresenting information that would




                                         10
Case 20-04019-btf     Doc 43    Filed 12/29/20 Entered 12/29/20 15:32:12        Desc Main
                               Document      Page 11 of 22



normally affect the lender’s decision to extend credit.”         Se. Neb. Coop. Corp. v.

Schnuelle (In re Schnuelle), 441 B.R. 616, 623 (B.A.P. 8th Cir. 2011).

       Here, the court determines David’s statement that Double C Farms owned the

tractor and the other equipment was false. At the time the bank loaned the money,

David represented that Double C Farms owned the tractor and the other equipment.

But David’s prior state court litigation position (discussed in part E below), the

schedules he filed in his underlying chapter 13 case (19-42680), and his testimony in

this proceeding all paint a different picture.

       With respect to the other equipment, it appears that David (and not Double C

Farms) owned that equipment in 2015 and still owns that equipment—at least

according to David’s Schedule A/B.2 Consequently, David’s statement on the balance

sheet that Double C Farms owned the equipment was false.

       Nevertheless, his misrepresentation about the other equipment is not

materially false because it does not appear to have any material negative impact on

the bank. The security agreement at issue in this adversary proceeding listed both

David and Double C Farms as grantors and gave the bank liens on the equipment

itemized on the balance sheet. As discussed above, the bank filed a UCC-1 financing

statement naming David and Double C Farms as two of the debtors and identifying

their equipment as collateral. So the bank has a valid, perfected lien in all equipment

either Double C Farms or David owns. Because David’s representation that Double



       2  As the court previously noted, David’s amended Schedule A/B lists the bulldozer,
bale trailer, and H&S hay rake under a confusing and ambiguous notation that Double C
Farms “is alleged to own” some equipment.

                                            11
Case 20-04019-btf    Doc 43    Filed 12/29/20 Entered 12/29/20 15:32:12      Desc Main
                              Document      Page 12 of 22



C Farms owned the other equipment did not jeopardize the bank’s security interest

in the other equipment, David’s misrepresentation concerning the other equipment

was not materially false.

      But the tractor is a more complicated story. David testified that his father,

Clarence, owned the tractor at all relevant times and then transferred it to Austin.

In his Rule 2004 examination and at trial, David testified he never owned the tractor.

And neither party presented any evidence that Double C Farms ever owned the

tractor. Because Double C Farms did not own the tractor, David’s statement about

who owned the tractor was false. But was it materially false?

      The materiality of David’s misrepresentation concerning the tractor is a much

closer call. Because neither David nor Double C Farms owned the tractor, David’s

misrepresentation concerning its ownership jeopardized the bank’s security interest.

The stated value of the tractor on the balance sheet was $30,000. Thus, the tractor

represents nearly 25% of the loan amount. And it appears from the record that this

$30,000 asset could very well make a big difference in the court’s determination of

whether the bank is oversecured and entitled to postpetition interest and fees in

David’s chapter 13 case. So if the court could consider present circumstances, and if

the bank’s entitlement to postpetition interest and fees is the type of information that

would normally affect the decision to extend credit, then it would be quite easy to

determine that David’s false statement about the tractor is presently material.

      But the focus of § 523(a)(2) is on the circumstances existing when the debt was

“obtained” (here, in May 2015) and not some later period after default. 11 U.S.C.



                                          12
Case 20-04019-btf   Doc 43    Filed 12/29/20 Entered 12/29/20 15:32:12    Desc Main
                             Document      Page 13 of 22



§ 523(a)(2) (excepting from discharge debts “to the extent obtained by” falsity or

fraud) (emphasis added); see Marcusen v. Glen (In re Glen), 639 F.3d 530, 533 (8th

Cir. 2011) (stating plaintiffs must prove debtors obtained money or property from

them concurrent with the debtors’ misrepresentation). Consequently, the court may

not consider the tractor’s impact on the bank’s current efforts to be treated as an

oversecured creditor in David’s chapter 13 case.

      Under the circumstances that existed at the time of the loan, the court

determines David’s false statement about the tractor was not material. The balance

sheet states the value of all equipment owned by Double C Farms was $333,300 and

Double C Farms’ net worth was $451,623—making the tractor’s stated value less

than 10% of the total equipment value and only approximately 6.5% of Double C

Farms’ alleged total net worth. The bank did not present any evidence concerning

whether this magnitude of reduction in the bank’s total security interest would

“normally affect the lender’s decision to extend credit.” The only evidence in this

regard was Mitchell’s candid admission that the bank would have made the May 2015

loan even if the tractor had not been included on the balance sheet. In light of this

record and the requirement that the court determine materiality based on the facts

when the debt was obtained, the court determines the bank failed to produce evidence

that David’s inclusion of the tractor on the balance sheet painted a substantially

untruthful picture of Double C Farms’ overall financial condition, or that he

misrepresented information that would normally affect a lender’s decision to extend

credit. Cf. Se. Neb. Coop. Corp. v. Schnuelle (In re Schnuelle), No. 08-4014, 2010 WL



                                         13
Case 20-04019-btf      Doc 43    Filed 12/29/20 Entered 12/29/20 15:32:12    Desc Main
                                Document      Page 14 of 22



1440520 (Bankr. D. Neb. Apr. 9, 2010) (determining debtor’s overstatement of

guaranteed production numbers by at least 25% was materially inaccurate), aff’d, 441

B.R. 616 (B.A.P. 8th Cir. 2011).

      Because the bank has not offered evidence demonstrating the falsity was

material when it made the loan, it did not satisfy this element.

     C.     The balance sheet was a statement respecting an insider’s
financial condition.

      Third, the court must determine whether the statement respected the debtor’s

or an insider’s financial condition. As discussed above, a statement about a single

asset may respect the debtor’s or an insider’s financial condition if it directly relates

to or impacts the debtor’s or an insider’s aggregate financial condition. Lamar, Archer

& Cofrin, LLP v. Appling, 138 S. Ct. 1752, 1761 (2018).

      Because David stated that Double C Farms (his insider) owned the tractor and

the other equipment in a document summarizing Double C Farms’ aggregate

financial condition for a loan application, his statement directly related to Double C

Farms’ aggregate financial condition. The statement therefore respected an insider’s

financial condition.

     D.   While the bank reasonably relied on the balance sheet when
making the loan, it did not reasonably rely on Double C Farms’ alleged
ownership of the tractor when deciding to make the loan.

      Fourth, the court must determine whether the plaintiff reasonably relied on

the debtor’s statement. To satisfy this element, the plaintiff must prove (1) it actually

relied on the debtor’s statements when deciding to make the loan, and (2) its reliance

was reasonable. If the evidence shows the plaintiff relied on other factors—the


                                           14
Case 20-04019-btf      Doc 43    Filed 12/29/20 Entered 12/29/20 15:32:12   Desc Main
                                Document      Page 15 of 22



debtor’s substantial customer history with the bank, good credit history, track record

of paying debts, or overall good relationship with the bank, for example—the plaintiff

did not actually rely on the false statement. Northland Nat’l Bank v. Lindsey (In re

Lindsey), 443 B.R. 808, 815 (B.A.P. 8th Cir. 2011). And if there is no actual reliance,

the plaintiff cannot satisfy this element.

      In addition to proving actual reliance, the plaintiff must prove its reliance was

reasonable. The court determines the reasonableness of a plaintiff’s reliance based

on the “totality of the circumstances”—whether, for example, “there were any ‘red

flags’ that would have alerted an ordinarily prudent lender to the possibility that the

representations relied upon were not accurate, and whether even minimal

investigation would have revealed the inaccuracy of the debtor’s representations.”

First Nat’l Bank Olathe, Kansas v. Pontow, 111 F.3d 604, 610 (8th Cir. 1997)

(citations omitted).

      Here, the court determines the bank reasonably relied on the balance sheet as

a whole but did not rely on David’s statement concerning the tractor.

      The bank reasonably relied on the balance sheet. Mitchell’s uncontroverted

testimony clearly establishes that the bank followed its usual and customary

underwriting procedures in connection with the May 2015 loan, and that the bank

relied on the balance sheet when making the loan. The record does not suggest that

there were any “red flags” that might have caused the bank, or any reasonable lender

for that matter, to call into question David’s representations that Double C Farms




                                             15
Case 20-04019-btf    Doc 43    Filed 12/29/20 Entered 12/29/20 15:32:12     Desc Main
                              Document      Page 16 of 22



owned the assets on the balance sheet. The court, therefore, determines that the

bank’s reliance on the balance sheet as a whole was reasonable.

       But the bank’s reliance on the balance sheet as a whole does not control. As

discussed above, the court must focus its analysis on David’s misrepresentation about

the tractor’s ownership.

       In light of this focus, the court must determine the bank did not satisfy its

burden of proving reliance. Mitchell conceded that the bank would have made the

loan even if David had not lied about the tractor. Mitchell also testified that, when

deciding whether to grant the loan, the bank relied on Double C Farms’ net worth

and the other assets David represented it owed. Consequently, the bank did not

actually rely on David’s false representation about the tractor when it decided to

make the loan.

       The bank alleges that its attempts to repossess the tractor after the loan was

in default prove it actually relied on David’s false representation. But, as discussed

above, the relevant time period is when the debt was obtained. 11 U.S.C. § 523(a)(2)

(excepting from discharge debts “to the extent obtained by” falsity or fraud) (emphasis

added); see Marcusen v. Glen (In re Glen), 639 F.3d 530, 533 (8th Cir. 2011) (stating

plaintiffs must prove debtors obtained money or property from them concurrent with

the debtors’ misrepresentation). Consequently, the bank must prove it relied on

David’s false statement at the time it made the loan—not when it was trying to collect

on its collateral.




                                          16
Case 20-04019-btf    Doc 43    Filed 12/29/20 Entered 12/29/20 15:32:12    Desc Main
                              Document      Page 17 of 22



      Here, the bank’s repossession attempts demonstrate that it relied on the

representation that Double C Farms owned the tractor after the borrowers defaulted.

But the evidence does not demonstrate reliance when the bank made the loan, which

is the relevant inquiry for the purposes of § 523(a)(2)(B). Based on the record, the

court determines the bank did not actually rely on David’s false statement about the

tractor when the bank made the loan. The bank, therefore, did not meet its burden

to establish this element.

      E.    David made the statement about ownership of the tractor with
the intent to deceive the bank.

      Finally, the court must determine whether the debtor made the statement with

intent to deceive. Because it is often difficult to find direct evidence of intent to

deceive, the court may infer the debtor’s intent from circumstances surrounding the

statement. Rosen’s, Inc. v. Ghere (In re Ghere), 393 B.R. 209, 215 (Bankr. W.D. Mo.

2008). Proof that a debtor made or published a statement knowing the statement

was false or with reckless disregard for the truth satisfies the intent element. Id. A

debtor’s mere assertion of honest intent is insufficient to overcome an inference of a

debtor’s intent to deceive. Id.

      The bank satisfied its burden to prove this element. David has changed his

story about who owns the tractor numerous times, taking several different and

inconsistent positions about who owns the tractor for more than a decade. In 2010,

David claimed he personally owned the tractor when he pledged it and other

equipment to secure a personal loan from The Bank of Orrick. After defaulting on

that loan, David pled in his January 2015 state court answer that “at no time has [he]


                                         17
Case 20-04019-btf    Doc 43    Filed 12/29/20 Entered 12/29/20 15:32:12       Desc Main
                              Document      Page 18 of 22



ever owned” the tractor. Less than five months later, David represented to Bank

Northwest that Double C Farms owned the tractor. In 2019, David claimed Clarence

owned the tractor to prevent the bank from repossessing it, and later listed on his

Schedule A/B many items of equipment subject to Bank Northwest’s lien, but he

omitted the tractor. David testified in his Rule 2004 Examination and at trial that

he never owned the tractor. And neither party offered any evidence proving Double

C Farms owned the tractor.        Further complicating matters, David now claims

Clarence owned the tractor and either gifted or sold it to David’s stepson Austin in

2017. David’s long history of inconsistent representations concerning ownership of

the tractor demonstrates that David intentionally lied about the tractor’s ownership

on the May 2015 balance sheet.

      Additionally, when counsel for the Bank asked David why he signed the

document if it included equipment he did not own, he stated he “didn’t even pay . . .

attention to [the balance sheet],” and “just signed [it].” David’s lack of concern for the

accuracy of the balance sheet further demonstrates that he acted with reckless

disregard for the truth. Thus, the court infers David intended to deceive the bank

when he represented that Double C Farms owned the tractor.

      The evidence before the court establishes that David, at a minimum, acted with

reckless disregard for the truth of the tractor’s ownership or, more likely, flat out lied

about the ownership of the tractor for the second time when requesting a loan from a

bank. Consequently, the bank satisfied its burden of proof on this element.




                                           18
Case 20-04019-btf    Doc 43    Filed 12/29/20 Entered 12/29/20 15:32:12     Desc Main
                              Document      Page 19 of 22



      But to except a debt from discharge under § 523(a)(2)(B), the court must

determine the plaintiff satisfied its burden of proving all five elements. Though the

court determines David made a false written statement respecting an insider’s

financial condition with the intent to deceive the bank, the court determines that the

misrepresentation was not material and the bank did not actually rely on the false

statement about the tractor’s ownership when deciding to make the loan. The bank

therefore did not satisfy its burden of proof under § 523(a)(2)(B).

II.   11 U.S.C. § 523(a)(6)

      The court next considers whether the bank has presented sufficient evidence

to deny David’s discharge under § 523(a)(6). As the party objecting to the discharge,

the bank bears the burden of proving the elements of § 523(a)(6) by a preponderance

of the evidence. Grogan v. Garner, 498 U.S. 279, 283–91 (1991).

      At the outset, the court notes that it appears § 523(a)(6) does not apply in

chapter 13 cases.    Section 1328(a)(2) lists which exceptions to discharge under

§ 523(a) apply in chapter 13 cases. It does not list § 523(a)(6). But because neither

party raised this issue—and because the court’s determination is the same regardless

of whether § 523(a)(6) applies—the court nevertheless analyzes § 523(a)(6) below.

      Under § 523(a)(6), the court may deny a debtor’s discharge if the plaintiff

proves the debt is for “willful and malicious injury by the debtor to another entity or

to the property of another entity.”       11 U.S.C. § 523(a)(6).      Willfulness and

maliciousness are distinct requirements; to prevail under § 523(a)(6), the plaintiff




                                          19
Case 20-04019-btf    Doc 43    Filed 12/29/20 Entered 12/29/20 15:32:12      Desc Main
                              Document      Page 20 of 22



must prove both. Fischer v. Scarborough (In re Scarborough), 171 F.3d 638, 641 (8th

Cir. 1999).

      An injury is willful if it is deliberate or intentional. Kawaauhau v. Geiger, 523

U.S. 57, 61 (1998). The requirement for an intentional action “triggers . . . the

category of ‘intentional torts,’ as distinguished from negligent or reckless torts.” Id.

Consequentially, “[u]nder § 523(a)(6), a judgement debt cannot be exempt from

discharge unless it is based on an intentional tort.” Sailor Music v. Walker (In re

Walker), 514 B.R. 585, 590 (B.A.P. 8th Cir. 2014). Additionally, “[t]he word ‘willful’

in (a)(6) modifies the word ‘injury,’ indicating that nondischargeability takes a

deliberate or intentional injury, not merely a deliberate or intentional act that leads

to injury.” Geiger, 523 U.S. at 61.

      An injury is malicious if the debtor intended to cause harm to the plaintiff.

Waugh v. Eldridge (In re Waugh), 95 F.3d 706, 711 (8th Cir. 1996). The plaintiff must

prove the debtor, in committing the intentional tort, targeted his or her conduct at

the plaintiff. Fischer v. Scarborough (In re Scarborough), 171 F.3d 638, 641 (8th Cir.

1999). Conduct is malicious if it is “certain or almost certain” to harm the plaintiff.

Siemer v. Nangle (In re Nangle), 274 F.3d 481, 484 (8th Cir. 2001).

      Here, the bank has not satisfied its burden to prove willfulness because it did

not prove that David committed an intentional tort. In its complaint, the bank alleges

David converted the bank’s collateral when he transferred the tractor to Austin

without paying the proceeds to the bank. But because the record establishes that

neither David nor Double C Farms owned the tractor, neither could have transferred



                                          20
Case 20-04019-btf    Doc 43    Filed 12/29/20 Entered 12/29/20 15:32:12   Desc Main
                              Document      Page 21 of 22



ownership to Austin. Thus, there was no conversion. The bank does not appear to

plead any other intentional torts. Consequently, the bank failed to meet its burden

of proving willfulness.

      Even if the bank had pled an applicable intentional tort, the court would find

that the bank failed to meet its burden of proving willful and malicious injury under

§ 523(a)(6).   The bank persuaded the court that David lied about the tractor’s

ownership. But the bank did not prove that David intended to cause any injury to

the bank. Consequently, the bank did not prove willfulness.

      It also did not prove maliciousness. The bank has not provided evidence

showing that, by falsely listing Double C Farms as the owner of the tractor, David

intended the bank harm or that his false statements were certain or almost certain

to cause the bank harm. In fact, even the bank believed it was adequately secured

by the other collateral when it made the loan.

      Because the bank did not allege an applicable tort, and because it proffered no

evidence that David acted willfully and maliciously, the bank did not satisfy its

burden of proof under § 523(a)(6).

                                      CONCLUSION

      In summary, the court determines that David intentionally lied about the

ownership of the tractor to deceive the bank when it made the May 2015 loan. But

such abhorrent behavior, alone, is not sufficient to make out a case under

§ 523(a)(2)(B) or § 523(a)(6). Though the court believes David should have to pay




                                         21
Case 20-04019-btf    Doc 43    Filed 12/29/20 Entered 12/29/20 15:32:12        Desc Main
                              Document      Page 22 of 22



some price for his deceitful conduct, the court must, on the record before it, conclude

that the bank has not met its burden of proof under any of the counts in its complaint.

      For the reasons explained above, the court determines defendant David

Clevenger may receive a discharge with respect to the debt he owes Bank Northwest.

The clerk of court will enter a judgment on the record consistent with this opinion.


Dated: December 29, 2020                /s/ Brian T. Fenimore
                                        BRIAN T. FENIMORE
                                        United States Chief Bankruptcy Judge




                                          22
